1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA
10                                              ***
11   RICHARD NICHOLSON,                             Case No. 3:16-cv-00486-MMD-WGC
12                                    Petitioner,                    ORDER
            v.
13
     RENEE BAKER, et al.,
14
                                   Respondents.
15

16         Petitioner’s unopposed motion for extension of time (ECF No. 46) is granted.

17   Petitioner will have until August 10, 2019, to file an opposition to Respondents’ motion to

18   dismiss.

19         DATED THIS 12th day of June 2019.
20

21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
